                   Case 2:21-cr-00014-VJ1 Document 24 Filed 01/06/21 Page 1 of
                                                                            Rev.1October 3, 2016

                                                 PLEA MINUTE SHEET
                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO (AT LAS CRUCES)

CR 21-14 VJ-1                                UNITED STATES vs. BARELA
                Before The Honorable Gregory B. Wormuth, United States Magistrate Judge
Hearing Date:   JANUARY 6, 2021                             Time In and Out:          1:33-1:39 P.M./1:39-2:00 P.M. (23 MIN)

Clerk:          KRISTIN SOLIS                               Digital Recording:        LCR-SIERRA BLANCA

Defendant:      MUNDO CHARLES BARELA                        Defendant’s Counsel:      DANIEL RUBIN

AUSA:           AARON JORDAN                                Interpreter:              N/A                                   Sworn

                                                                                                                            Waived

     Defendant Sworn                                               First Appearance

     Consent to proceed before a magistrate judge executed with full knowledge of meaning and effect.

     Deft acknowledges receipt of:     Information

     If Deft proceeding by way of information, Deft acknowledges right to an indictment and waives that right.

     Terms and conditions of proposed plea agreement            Defendant indicates understanding of its terms.
     explained.

     Factual predicate to sustain the plea provided.

     Deft questioned re Deft’s age, education, physical/mental condition, and whether under the influence of alcohol, drugs, or
     any medication. Deft advised of charge(s), penalties and possible consequences of the plea.

     Deft advised of constitutional rights, loss of rights, and maximum possible penalties (including imprisonment, fine,
     supervised release, probation, SPA, restitution, and any forfeitures).

     Deft questioned re time to consult with attorney and if satisfied with his or her representation.

     Court finds Deft fully understands charge(s) and the consequences of entering a guilty plea to that charge (or those charges).

     Deft pleads GUILTY to: Information

     Allocution by Deft on elements of charge(s).

     Court finds plea freely, voluntarily, and intelligently made; plea of guilty accepted.

     Deft adjudged guilty.

     Acceptance of plea agreement deferred until final disposition hearing by district judge.

     Sentencing Date: to be notified

     Defendant to Remain in Custody

     Present conditions of release continued                       Conditions changed to:

     Presentence Report Ordered                                    Expedited (Type III)

     Other Matters: *ALL PARTIES APPEARED VIA ZOOM (INCLUDING VICTIM’S FAMILY).
     BASED ON THE REPRESENTATIONS OF DEFENSE COUNSEL, ITS INDEPENDENT REVIEW, AND IN
     ADDITION TO THE FINDINGS MADE ON THE RECORD, THE COURT FINDS THAT THE PLEA IN THIS
     CASE CANNOT BE FURTHER DELAYED WITHOUT SERIOUS HARM TO THE INTERESTS OF JUSTICE.
     THE COURT FURTHER FINDS THAT THE REMAINING PREREQUISITES FOR A REMOTE APPEARANCE
     PURSUANT TO SECTION 15002(b) OF THE CARES ACT HAVE BEEN SATISFIED.
